Title: To Thomas Jefferson from Albert Gallatin, 23 July 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Treasury Department 23 July 1804
               
               I have the honour to enclose the copy of a letter from Isaac Neufville, by which it appears that his father, the Commissioner of loans for South Carolina, is so indisposed as to be unable to transact the business of his office. It would seem, from the want of any provision on that subject, that in case of a sickness which does not permit the Commr. of loans to sign his name, the business of his office remains suspended. In this instance the advanced age of Mr Neufville does not leave great hopes of his recovering so far as to be able to resume his official functions.
               I have the honour to be Sir with the highest respect Your most obedt. Servt.
               
                  
                     Albert Gallatin
                  
               
            